DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 and 07/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-14 are objected to because of the following informalities:  claims 2-14, line 1 in each claim,  change “a vehicle” to - -the vehicle- - to avoid antecedent basis issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. hereinafter YOO (KR 20210102008 A) in view of  SAITO (WO 2018047781 A1) and Boisset et al. hereinafter Boisset (US 20210053402 A1).
With respect to claim 1, YOO is silent about a sensor retaining system for a vehicle tire ( Fig. 3), comprising: 
the tire (10) including: 
a pair of sidewalls, each one of which extends radially outwardly from a respective bead area to a ground-contacting tread (11); and 
the tread being formed with a plurality of tread elements (11a); 
a sensor unit (104) being mounted to the tire (10), the sensor unit including a pair of electrical contacts (131, 133); 
a tread wear sensor (102), the tread wear sensor extending into a selected one of the tread elements (11a); 
the tread wear sensor (102) including a wire (120), the wire including proximal ends (120a), each one of the proximal ends (120a) electrically contacting a respective one of the sensor unit electrical contacts (131, 132) to create an electrical circuit (see Fig. 1 for electrical circuit).
 YOO discloses all the claimed subject matter except a flexible container being mounted to an innerliner of the tire; a cup, the cup including a base and a sidewall that cooperate to form a cavity; a bottom of the tread wear sensor and the sensor unit being received in the cavity of the cup, wherein the cup maintains a connection between the electrical contacts and the wire proximal ends; and the cup being disposed in the flexible container.
SAITO invention related to a tire mounted sensor disposed inside a tire discloses a cup (22faa), the cup including a base and a sidewall that cooperate to form a cavity (see Fig. 3 where a cup shaped 22faa having a base and side walls); a bottom of the sensor and sensor unit being received in the cavity of the cup (22faa), wherein the cup maintains a connection between the electrical contacts and the wire proximal ends (see Fig. 3 where 22ba and 22bb connecting sensors to battery 22c); and the cup being disposed in the flexible container (see Fig. 3 where 22faa is disposed within 21).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  YOO with the teachings of SAITO in order to integrate the sensor units of YOO within rubber bracket as disclosed in SAITO’s invention for the predicable benefit of ensuring resistance to impact. As a result, the tire-mounted sensor can accurately detect tire parameters and can have resistance to impact.      
YOO modified by SAITO is silent about a flexible container being mounted to an innerliner of the tire.
Boisset invention related to an electronic unit suitable for being positioned on the internal face of a tread of a tire  discloses a flexible container (12) being mounted to an innerliner of the tire (Fig. 3 illustrates the body 2 is configured to be embedded into the thickness of the tire P and the body is configured to receive sensors 4 dedicated to measuring operating parameters of the wheel, see ¶¶0035-36).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YOO as modified by SAITO with the teachings of Boisset in order to integrate rubber bracket that houses the sensor units into tire P from the internal face Fi of the tread of the tire as illustrated in Boisset’s invention for the predicable benefit of providing better mechanical protection strength, a better pull-out strength and  easy installation with simple tools.            
With respect to claim 2, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above. SAITO further discloses the container (21) is formed with a sensor unit opening for removable mounting of the cup and the sensor unit (as illustrated in Fig. 3, the sensor device 22 and housing 22faa(cup) can be detached from the rubber bracket 21 by expanding the hollow portion of the rubber bracket 21).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YOO with the teachings of SAITO in order to assemble and disassemble the rubber bracket that houses the sensor units into tire as illustrated in SAITO’s invention for the predicable benefit of providing a better pull-out strength and  easy installation with simple tools.            
With respect to claim 3, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above. SAITO further discloses the container (21) includes a wall (21a) and a lip (21b) which flex to allow insertion of the cup (22faa) and the sensor unit (22a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YOO with the teachings of SAITO in order to assemble and disassemble the rubber bracket that houses the sensor units into tire as illustrated in SAITO’s invention for the predicable benefit of providing a better pull-out strength and  easy installation with simple tools.            
With respect to claim 4, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 4 above. SAITO further discloses the wall (21a) and the lip (21b) of the container (21) engage the cup (22faa) and the sensor unit (22a) to secure the cup (22faa) and the sensor unit (22a) in the container (21).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YOO with the teachings of SAITO in order to assemble and disassemble the rubber bracket that houses the sensor units into tire as illustrated in SAITO’s invention for the predicable benefit of providing a better pull-out strength and  easy installation with simple tools.            
With respect to claim 5, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above. Boisset further discloses the cup (11) includes a base (bottom area of 11) formed with a central opening (see cut out at the bottom of 11), the central opening aligning with an opening formed in a base of the container (12, see Fig.1 ) and an opening formed in the selected one of the tread elements (see Fig. 3 where 12 is installed within tire P).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  YOO with the teachings of SAITO in order to integrate the sensor units of YOO within rubber bracket as disclosed in SAITO’s invention for the predicable benefit of ensuring resistance to impact. As a result, the tire-mounted sensor can accurately detect tire parameters and can have resistance to impact.      
With respect to claim 6, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above.  Boisset further discloses the tread wear sensor (4) extends through the central opening in the base of the cup (11), through the opening formed in the base of the container (12), and into the selected one of the tread element openings (see Fig. 3 where 12 is installed within tire P).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  YOO with the teachings of SAITO in order to integrate the sensor units of YOO within rubber bracket as disclosed in SAITO’s invention for the predicable benefit of ensuring resistance to impact. As a result, the tire-mounted sensor can accurately detect tire parameters and can have resistance to impact.      
With respect to claim 7, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above. SAITO further discloses the cup (22faa) is formed of at least one of a plastic, an elastomer, a thermoplastic elastomer, and a metal (The first housing 22faa is made of, for example, a circular resin, see first embodiment section).
With respect to claim 8, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above. SAITO further discloses the sidewall (21a) is be formed with an inwardly-extending flange feature (see Fig. 3).
With respect to claim 9, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 8 above. SAITO further discloses the flange feature (part of 21a) is a continuous flange feature (see Fig. 3).
With respect to claim 10, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 8 above. SAITO further discloses the flange feature includes multiple discrete flange features (see Fig. 4 for two flanges of 21).
With respect to claim 11, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 8 above. SAITO further discloses the flange feature includes at least one of a right-triangle cross section, a semi-circular cross section, and an isosceles-triangle cross section (see Fig. 4 for curved flanges of 21).
With respect to claim 12, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above. SAITO further discloses the sidewall is a solid sidewall (see Figs. 3-4 for solid flanges of 21).
With respect to claim 12, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above. SAITO further discloses the sidewall is formed with at least one radially-extending slot (see slot of 21 where the sensors are accommodated, Fig. 3).
With respect to claim 14, YOO, SAITO and  Boisset disclose the sensor retaining system for a vehicle tire of claim 1 above. SAITO further discloses the flexible container (21) and the cup (22faa) are incorporated into a single integrated unit (see Fig. 3 where 21 and 22faa are incorporated into a single integrated unit).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YOO with the teachings of SAITO in order to employ a flexible container with a cup as illustrated in SAITO’s invention for the predicable benefit of providing a better pull-out strength and  easy installation with simple tools.            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855                                                                                                                                                                                            
/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855